MEMORANDUM **
Mario Moreno Vazquez and Francisca Nieto Catalan seek review of the Board of Immigration Appeals’ (“BIA”) order upholding an immigration judge’s decision denying their application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that Petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
Petitioners’ equal protection challenge to the BIA’s denial of cancellation of removal to parents of gifted children does not amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
Petitioners’ motion for judicial notice of unpublished BIA decisions is granted.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.